Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a marine survey system including a dipole source and controller, classified in 367/141.
II. Claims 10-20, drawn to a method for marine seismic surveying, classified in 367/015.

Inventions of Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the dipole source and controller can be used in a materially different process such as in a wireless communication process.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Corey Tumey on July 1, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Japanese patent to Hideki (JP05240957).
 	Per claim 1, Hideki discloses a marine seismic survey system that includes a dipole source (see Fig. 3).  The dipole source (13) includes a first marine seismic vibrator including two or more sound radiating surfaces (16a, 16b), and a second marine seismic vibrator including two or more sound radiating surfaces, where a relative position of the second marine seismic vibrator to the first marine seismic vibrator is fixed with the first marine seismic vibrator positioned above the second marine seismic vibrator in a towing configuration, and a control system (6, 17) operable to control the dipole source such that the first marine seismic vibrator is operating substantially 180 degrees out of phase (opposite polarity) with the second marine seismic vibrator.

	Per claims 3 and 4, see paragraph 0014.

8.	Claim(s) 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PG-Publication to Brown et al (‘689).
 	Per claim 1, Brown et al discloses a marine seismic survey system that includes a dipole source (see Fig. 1A).  The dipole source includes a first marine seismic vibrator (1A) including two or more sound radiating surfaces (omnidirectional), and a second marine seismic vibrator (1B) including two or more sound radiating surfaces, where a relative position of the second marine seismic vibrator to the first marine seismic vibrator is fixed with the first marine seismic vibrator positioned above the second marine seismic vibrator in a towing configuration, and a control system (3, 4) operable to control the dipole source such that the first marine seismic vibrator is operating substantially 180 degrees out of phase (opposite polarity) with the second marine seismic vibrator (see paragraph 0066).
	Per claims 3 and 4, see paragraph 0008.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Sollner (‘460) when taken in view of the Duren et al (‘357), the Japanese patent to Hideki (JP05240957) or the PG-Publication to Brown et al (‘689).
Sollner discloses a marine seismic survey system (Fig. 12) that includes a low frequency dipole source (100).  The dipole source includes a marine seismic vibrator (100) including two or more sound radiating surfaces (102, 104).
The difference between claim 1 and Sollner’s system is the instant claim specifies that the dipole source includes “a second marine seismic vibrator including two or more sound radiating surfaces, where a relative position of the second marine seismic vibrator to the first marine seismic vibrator is fixed with the first marine seismic vibrator positioned above the second marine seismic vibrator in a towing configuration, and a control system operable to control the dipole source such that the first marine seismic vibrator is operating substantially 180 degrees out of phase with the second marine seismic vibrator”.
Duren et al (see Figs. 4, 6, 7B, 8B, col. 6, line 23 – vol. 7, line 34), Hideki (see Fig. 3) and Brown et al (see Fig. 1 and paragraph 0066) each teaches low frequency seismic source embodiments where two vibrators, fixed relative to each other vertically, vibrate substantially 180 degrees out of phase with each other (opposite polarity) so as to provide enhanced low frequency waves.
Therefore, in view of any one of Duren et al, Hideki or Brown et al, it would have been obvious to one of ordinary skill in the art to modify Sollner’s dipole source from a single vibrator to two vibrators, fixed relative to each other vertically, that each vibrate 
Per claim 2, see any one of Duren et al, Hideki or Brown which each suggest securing a first and second source vertically.
Per claim 3, see Sollner (paragraph 0016).
Per claims 4 and 8, see Hideki (Fig. 3).
Per claim 5, the claimed 1 percent of 180 degrees out of phase is an obvious design feature of the Duren et al, Hideki and Brown et al references.
Per claims 6 and 7, the claimed frequency range claimed are matters of design choice and obvious over any of the low frequency seismic dipole sources cited above.
Per claim 9, see Sollner.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl